        Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
In the Matter of the                                 )
Federal Bureau of Prisons’ Execution                 )
Protocol Cases,                                      )
                                                     )
LEAD CASE: Roane et al. v. Barr                      )      Case No. 19-mc-145 (TSC)
                                                     )
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Roane, et al. v. Barr, et al., 05-2337               )
                                                     )

        DEFENDANTS’ MOTION TO VACATE PRELIMINARY INJUNCTIONS
          BARRING THE EXECUTIONS OF PLAINTIFFS JAMES ROANE,
             RICHARD TIPTON, CORY JOHNSON, ORLANDO HALL,
           BRUCE WEBSTER, ANTHONY BATTLE, AND JEFFREY PAUL

       The United States respectfully moves to vacate the preliminary injunctions entered by

this Court many years ago barring the executions of Plaintiffs James Roane, Richard Tipton,

Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul. Those

injunctions are based on legal and factual premises that have been superseded, and there is no

longer any plausible foundation for the injunctions. Specifically, the injunctions were issued in

response to a challenge to the three-drug protocol the federal government planned to use to

execute the plaintiffs beginning in 2006. But, as this Court has thoroughly recounted, the

government last year replaced that three-drug protocol with a single-drug protocol. And the

Supreme Court, the D.C. Circuit, and this Court have all recently held that the government could

proceed with executions under the amended protocol. Given that the Supreme Court has

vacated preliminary injunctions barring executions under the current protocol, there is no

conceivable basis to leave in place injunctions barring executions based on the former protocol.

Leaving those injunctions in place would also be profoundly inequitable, as they bar the
        Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 2 of 13




execution of federal death-row inmates with some of the oldest conviction dates (as early as

1993) based on a legally and factually obsolete challenge to a now-defunct protocol. The

plaintiffs are of course free to assert other challenges if appropriate under current legal and

factual conditions, but these plainly no-longer-justified injunctions should be vacated in light of

the “significant changes in the law or circumstances.” Salazar v. Buono, 559 U.S. 700, 714-15

(2010) (plurality op.); see Horne v. Flores, 557 U.S. 433, 447 (2009) (noting that “a court abuses

its discretion ‘when it refuses to modify an injunction or consent decree in light of’” changed

circumstances) (citation omitted)). Counsel for Plaintiffs James Roane, Richard Tipton, Cory

Johnson, Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul oppose this motion.

                                         BACKGROUND

   I.      Plaintiffs’ Underlying Convictions and Sentences

        Plaintiffs have each been convicted of murder and numerous other federal crimes, and

sentenced to death. In 1993, Roane, Tipton, and Johnson were each convicted of multiple

murders in support of a drug-trafficking conspiracy. United States v. Tipton, 90 F.3d 861, 867-

69 (4th Cir. 1996). In 1994, Hall and Webster kidnapped, repeatedly raped, beat with a shovel,

and then buried alive a 16-year-old girl – all to further their drug-trafficking enterprise. United

States v. Hall, 152 F.3d 381, 389-91 (5th Cir. 1998); United States v. Webster, 162 F.3d 308,

317-19 (5th Cir. 1998).1 In 1994, Battle murdered a correctional officer by attacking him with a

hammer while serving a life sentence at U.S. Penitentiary-Atlanta for sexually assaulting and



   1
     In 2019 – 16 years after the Supreme Court denied certiorari review of the denial of
Webster’s motion for collateral relief under 28 U.S.C. § 2255 – a district court granted Webster’s
petition for writ of habeas corpus (28 U.S.C. § 2241), in which he asserted that his “mental
retardation” barred his execution, Webster v. Lockett, 2019 WL 2514833 (S.D. Ind. June 18,
2019). The government appealed to the Seventh Circuit, No. 19-2683. That case is fully briefed
and oral argument is scheduled for August 5, 2020.


                                                  2
          Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 3 of 13




murdering a U.S. Marine, his wife, in 1987. United States v. Battle, 173 F.3d 1343, 1345 (11th

Cir. 1999). In 1995, Paul savagely beat and robbed an 82-year-old retired National Parks Service

employee while the retiree walked on a nature trail, and then shot him in the head and chest,

killing him. United States v. Paul, 217 F.3d 989, 994-995 (8th Cir. 2000). Each of these

convictions and sentences has been upheld numerous times by numerous courts. And for well

over a decade, no plaintiff (other than Webster) has been subject to any impediment to r

implementation of his capital sentence, other than the injunction issued in this case.

   II.       Plaintiffs’ Challenge to BOP’s Three-Drug Protocol and This Court’s
             Preliminary Injunctions Barring Their Executions

         In December 2005, Plaintiffs Roane, Tipton, and Johnson filed suit challenging the three-

drug lethal injection protocol then employed by BOP on Eighth Amendment and other grounds.

Roane v. Barr, No. 05-2237 ECF No. 1 (Complaint).2 Shortly thereafter, they sought a

preliminary injunction barring their executions, which were scheduled to occur in May 2006,

“until the United States Supreme Court has decided Hill v. Crosby, No. 05-8794, 2006 WL

171583 (U.S. Jan. 25, 2006),” ECF No. 2 (Feb. 2, 2006) (Plaintiffs’ Motion). The government

consented to the entry of a preliminary injunction pending the disposition of Hill, which

concerned whether a method-of-execution challenge should proceed under habeas or 42 U.S.C.

§ 1983. See ECF No. 4. This Court, under Judge Huvelle, accordingly stayed the proceedings

pending Hill and temporarily enjoined the executions of Roane, Tipton, and Johnson. See ECF

No. 5 (Feb. 27, 2006).

         The preliminary injunction remained, however, after the Supreme Court decided Hill,

which held that the inmate’s challenge should be brought under § 1983, see Hill v. McDonough,



   2
       Unless otherwise noted, ECF docket citations are to Roane, No. 05-2337.


                                                 3
        Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 4 of 13




547 U.S. 573 (2006). ECF No. 7 (June 30, 2006); see also ECF No. 177 at 14 (July 18, 2008).

The following year, Plaintiffs Webster, Battle, and Hall intervened in this action and filed

unopposed motions for preliminary injunctions, which this Court, under Judge Roberts, granted.

See ECF No. 27 (Feb. 16, 2007) (Webster); ECF No. 67 (June 11, 2007) (Battle); and ECF No.

68 (June 11, 2007) (Hall). In stipulating to the preliminary injunctions, the government did “not

waive any objections or arguments on the merits of the issues in this litigation and d[id] not

admit the veracity of any of the allegations of any of the operative pleadings in this case.” ECF

No. 39. Indeed, the government thereafter sought to dissolve the preliminary injunctions on

multiple occasions, both before and after the Supreme Court’s decision in Baze v. Rees, 553 U.S.

35 (2008). See ECF No. 60-61 (Motions for Judgment on the Pleadings and to Lift the Stays);

ECF No. 160 at 7-8, 15-18 (renewed Motions for Judgment on the Pleadings and to Lift the

Stays); ECF No. 177 at 17-19 (Reply in Support of renewed Motions for Judgment on the

Pleadings and to Lift the Stays). Litigation over the scope of discovery led the Court to avoid

issuing a decision on the motion to lift the stay. See ECF No. 209 (ordering further briefing

“before the defendants’ motion to lift the stays currently in place should be considered”).

       On October 6, 2009, Plaintiff Paul sought to intervene and to obtain a preliminary

injunction, see ECF No. 228, which the government opposed, see ECF No. 242. While that

litigation continued throughout 2010, in December of that year, BOP announced plans to

schedule Paul’s execution date. See ECF No. 273. Then in July 2011, after BOP determined it

could no longer obtain one of the drugs in its protocol, the government informed the Court that

BOP had “decided to modify its lethal injection protocol,” and would “submit a monthly status

report to the Court on the status of finalizing the protocol revisions.” ECF No. 288.




                                                 4
          Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 5 of 13




          Three years later, after litigation over Paul’s right to intervene concluded, Paul again

moved for a preliminary injunction, this time without opposition, which the Court granted. See

ECF No. 336.

   III.      BOP’s Adoption of a Single-Drug Protocol and the Three Preliminary
             Injunctions Issued by this Court That Were Vacated by the D.C. Circuit or the
             Supreme Court

          For a number of reasons articulated at length in the government’s other briefing in this

litigation, BOP decided to replace its three-drug protocol with a protocol that provides for the use

of a single drug, pentobarbital sodium, as the lethal agent. See, e.g., In re. Federal Bureau of

Prisons’ Execution Protocol Cases, No. 1:19-mc-145 (D.D.C.), ECF No. 113-1, Defs.’ Opp. to

PI Motion at 5-7 (June 26, 2020). The government notified this Court of its adoption of the new,

single-drug protocol on July 25, 2019. ECF No. 385. On the same day, BOP set execution dates

for five death-sentenced inmates who each had exhausted appellate and post-conviction remedies

– Daniel Lewis Lee, Wesley Ira Purkey, Dustin Lee Honken, Lezmond Mitchell, and Alfred

Bourgeois. Lee, Purkey, and Honken each filed suit and sought a preliminary injunction, while

Bourgeois, who already had a pending suit, similarly sought a preliminary injunction. Mitchell

is not a plaintiff in this case. Robinson v. Mukasey, No. 1:07-cv-2145, ECF No. 20 (D.D.C.).

This Court consolidated all four actions into the present case, and has since consolidated

additional actions filed by other death-row inmates, including those filed by Plaintiff Keith

Dwayne Nelson and Brandon Bernard.

          This Court has issued three preliminary injunctions based on motions filed by inmates

scheduled for execution challenging BOP’s single-drug protocol, and each of those preliminary

injunctions has been vacated by either the D.C. Circuit or the Supreme Court. See In re Federal

Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106 (D.C. Cir. 2020); Barr v. Lee, No.



                                                    5
        Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 6 of 13




20A8 at 1, 591 U.S. __ (2020) (per curiam); Barr v. Purkey, No. 20A10, 2020 WL 4006809 at

*1 (July 16, 2020). This Court also found several additional claims against the single-drug

protocol were unlikely to succeed on the merits, and the D.C. Circuit declined a request to stay

executions based on the argument that those claims were in fact likely to succeed. See ECF No.

145; In the Matter of the Fed. Bur. of Prisons Execution Protocol Cases, No. 20-5206 (D.C. Cir.

July 17, 2020). The death sentences of Lee, Purkey, and Honken were accordingly carried out

on July 14, 16, and 17, 2020. Mitchell and Nelson’s executions are scheduled to occur on

August 26 and 28, respectively.

                   Legal Standards for Vacating a Preliminary Injunction

       Federal Rule of Civil Procedure 60(b) permits a court to “relieve a party . . . from a[n] . . .

order” when “applying it prospectively is no longer equitable” or upon a showing of “any . . .

reason that justifies relief.” Hudson v. AFGE, 281 F. Supp. 3d 11, 13-14 (D.D.C. 2017) (quoting

Rule 60(b)(5) and (6)). A court may, accordingly, modify an injunction pursuant to that rule in

its “equitable discretion.” Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087

(2017). “The party seeking modification ‘bears the burden of establishing that a significant

change in circumstances warrants [its] revisions.’” Gov’t of Province of Manitoba v. Zinke, 849

F.3d 1111, 1117 (D.C. Cir. 2017).

       “Because injunctive relief is drafted in light of what the court believes will be the future

course of events, a court must never ignore significant changes in the law or circumstances

underlying an injunction lest the decree be turned into an instrument of wrong.” Salazar v.

Buono, 559 U.S. 700, 714–15 (2010) (plurality op.). Accordingly, courts regularly vacate

preliminary injunctions when changed circumstances undermine the basis for the interlocutory

relief. See, e.g., CTIA-The Wireless Ass’n v. City of Berkeley, 854 F.3d 1105, 1111 (9th Cir.



                                                 6
        Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 7 of 13




2017) (discussing dissolution of injunction in response to amendment of challenged law). A

party seeking to vacate an injunction has the burden of showing “a significant change either in

factual conditions or in law” such that continued enforcement of the injunction would be

“detrimental to the public interest.” Horne v. Flores, 557 U.S. 433, 447 (2009). Ordinarily,

“dissolution should depend on the same considerations that guide a judge in deciding whether to

grant or deny a preliminary injunction in the first place”—i.e., “[t]he familiar quartet” of

“likelihood of success, the threat of irreparable injury to the party seeking interim relief, the

equities and the public interest.” Knapp Shoes, Inc. v. Sylvania Shoe Mfg. Corp., 15 F.3d 1222,

1225 (1st Cir. 1994).

                                             Argument

       This Court should vacate the preliminary injunctions barring the executions of Plaintiffs

Roane, Tipton, Johnson, Hall, Webster, Battle, and Paul, because the legal and factual premises

underlying the injunctions have fundamentally and indisputably changed. Most importantly, the

three-drug protocol that Plaintiffs challenged—and that was the basis for the injunctions—is no

longer in use. That alone justifies dissolution of the preliminary injunctions. Plaintiffs

themselves have recognized their prior complaints were moot. In August 2019, after the

government notified the Court of BOP’s adoption of the single-drug protocol, the Court held a

hearing at which Plaintiffs’ counsel acknowledged that “the facts that were alleged in the original

complaint had to do with the three-drug protocol which is now inoperative and moot.” Ex. A,

Tr. 8:15-18 (Aug. 15, 2019). It follows that the preliminary injunctions issued based on those

complaints can no longer stand. Indeed, after conducting limited discovery, in June 2020,

Plaintiffs filed a consolidated amended complaint challenging the new protocol. That is now the

operative complaint, underscoring that the injunctions at issue here are based on a challenge that



                                                  7
        Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 8 of 13




is entirely obsolete. See Nat’l City Mortg. Co. v. Navarro, 220 F.R.D. 102, 106 (D.D.C. 2004)

(“Because the plaintiff’s amended complaint supersedes the original complaint, the amended

complaint is now the operative complaint.”) (citing Washer v. Bullitt County, 110 U.S. 558, 562

(1884)).

       These developments constitute precisely the sort of changed circumstances that counsel

in favor of dissolution of the preliminary injunctions entered many years ago based on now-

superseded complaints. Cf. Doe 2 v. Shanahan, 755 F. App’x 19, 23 (D.C. Cir. 2019) (reversing

as clear error the district court’s refusal to vacate a preliminary injunction on the grounds that

new government policy was not a “significant change” from a previously enjoined policy; “[t]he

government took substantial steps to cure the procedural deficiencies the court identified in the

enjoined [policy]”); Aurelius Capital Master, Ltd. v. Republic of Argentina, 644 F. App’x 98,

106 (2d Cir. 2016) (affirming vacatur of injunction based on “changed circumstances,” including

repeal of relevant policies); Washington v. Trump, No. C17-0141JLR, 2017 WL 1045950, at *3–

4 (W.D. Wash. Mar. 16, 2017) (injunction against President’s first travel order did not extend to

his second order because the latter contained exceptions for lawful permanent residents and

certain foreign nationals and a clarification that individuals could seek asylum).

       Vacatur is especially warranted here, where the legal landscape has so dramatically

changed. Not only did the Supreme Court issue its trilogy of method-of-execution decisions, see

Baze, Glossip v. Gross, 135 S. Ct. 2726 (2015), and Bucklew v. Precythe, 139 S. Ct. 1112 (2019),

but the D.C. Circuit and the Supreme Court recently vacated three preliminary injunctions

barring BOP from using its single-drug protocol, and this Court itself rejected additional

arguments against the protocol, thus permitting three executions to be carried out. Supra, p.5.

And of particular relevance here, the Supreme Court squarely held that the Eighth Amendment



                                                  8
        Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 9 of 13




claim asserted in Plaintiffs’ amended complaint is meritless. Barr v. Lee, No. 20A8 at 1-3, 591

U.S. __ (2020) (per curiam). In light of these intervening legal decisions, Plaintiffs cannot

establish they are entitled to a preliminary injunction on the basis of their new amended

complaint, let alone the superseded complaints.

       Finally, the public interest weighs strongly in favor of dissolving the preliminary

injunctions. In vacating one of this Court’s preliminary injunctions, the Supreme Court

instructed that, “‘method-of-execution challenges to lawfully issued sentences are [to be]

resolved fairly and expeditiously,’ so that ‘the question of capital punishment’ can remain with

‘the people and their representatives, not the courts, to resolve.’” Lee, No. 20A8 at 3 (quoting

Bucklew, 587 U. S., at ___ (slip op., at 30)). Indeed, the Supreme Court has repeatedly

emphasized the public’s “powerful and legitimate interest in punishing the guilty,” Calderon v.

Thompson, 523 U.S. 538, 556 (1998) (citation omitted), by “carrying out a sentence of death in a

timely manner,” Baze, 553 U.S. at 61.

       Plaintiffs each were convicted of murder more than two decades ago. Over the following

years, each conviction and sentence has been upheld numerous times by numerous courts. And

for more than a decade, each Plaintiff (other than Webster) has been eligible for execution,

except for the injunctions at issue here. The government is now prepared to carry out these

capital sentences under the protocol that the Supreme Court, the D.C. Circuit, and this Court

have allowed it to use in recent executions. No legal or equitable basis supports leaving in place

an injunction against the execution of federal death-row inmates with some of the oldest

conviction dates, simply because they filed a challenge to a now-obsolete protocol more than a

decade ago. The government therefore respectfully asks this Court to vacate its earlier

preliminary injunctions barring those executions. Given the straightforward nature of the legal



                                                  9
       Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 10 of 13




issue here and the “dispatch” expected in this case by the Supreme Court, Barr v. Roane, 140 S.

Ct. 353, 353 (2019), the government respectfully requests a decision within five weeks—i.e., by

September 4, 2020.

                                           Conclusion

       For these reasons, Defendants respectfully request that the Court vacate the preliminary

injunctions barring the executions of Plaintiffs Roane, Tipton, Johnson, Hall, Webster, Battle, and

Paul. A proposed order is attached.


Dated: July 31, 2020                                 Respectfully submitted,
 MICHAEL R. SHERWIN                               DAVID M. MORRELL
 Acting United States Attorney                    Deputy Assistant Attorney General
 DANIEL F. VAN HORN                               PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office              Special Counsel

 /s/ Alan Burch                                   JEAN LIN (NY Bar 4074530)
 ALAN BURCH, D.C. Bar #470655                     Special Litigation Counsel
 Assistant United States Attorney                 JONATHAN KOSSAK (D.C. Bar 991478)
 U.S. Attorney’s Office                           CRISTEN C. HANDLEY (MO Bar 69114)
 for the District of Columbia                     Trial Attorneys
 Washington, D.C. 20530                           Civil Division
 202-252-2550                                     Federal Programs Branch
 alan.burch@usdoj.gov                             Civil Division, Department of Justice
                                                  1100 L Street, N.W.
                                                  Washington, D.C. 20005
                                                  (202) 514-3716
                                                  Jean.lin@usdoj.gov
                                                  Jonathan.kossak@usdoj.gov
                                                  Cristen.handley@usdoj.gov


                                                  Attorneys for Defendants




                                                10
       Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 11 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all plaintiffs’ counsel of record, where counsel noted with (*)

are apparently no longer with the identified firms.

 Joshua Christopher Toll                          Paul F. Enzinna
 King & Spalding LLP                              Ellerman Enzinna PLLC
 (202) 737-8616                                   (202) 753-5553
 Email: jtoll@kslaw.com                           Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                          Brandon David Almond
 Eckert Seamans Cherin & Mellott, LLC             Troutman Sanders LLP
 (202) 659-6605                                   (202) 274-2864
 Email: czdebski@eckertseamans.com                Email: brandon.almond@troutmansanders.com

 Gerald Wesley King, Jr.                          Donald P. Salzman
 Federal Defender Program, Inc.                   Skadden, Arps, Slate, Meagher & Flom LLP
 (404) 688-7530                                   (202) 371-7983
 Email: gerald_king@fd.org                        Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                          Steven M. Albertson
 Skadden, Arps, Slate, Meagher & Flom LLP         Skadden, Arps, Slate, Meagher & Flom LLP
 (202) 371-7000                                   (202) 371-7112
 Email: Charles.Walker@skadden.com                Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                   Craig Anthony Harbaugh
 Office Of The Public Defender                    Federal Public Defender, Central District Of
 Capital Habeas Unit                              California
 (213) 894-1887                                   (213) 894-7865
 Email: celeste_bacchi@fd.org                     Email: craig_harbaugh@fd.org

 Jonathan Charles Aminoff                     Alexander Louis Kursman
 Federal Public Defender, Central District Of Office Of The Federal Community Defender,
 California                                   EDPA
 (213) 894-5374                               (215) 928-0520
 Email: jonathan_aminoff@fd.org               Email: Alex_Kursman@fd.org

 Billy H. Nolas                            Kathryn B. Codd
 Federal Community Defender Office For The Vinson & Elkins, L.L.P.
 EDPA                                      (202) 639-6536
 (215) 928-0520                            Email: kcodd@velaw.com
 Email: Billy_Nolas@fd.org

                                                11
     Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 12 of 13




*Jeanne Vosberg Sourgens                   Robert E. Waters
Vinson & Elkins, L.L.P.                    Vinson & Elkins, L.L.P.
(202) 639-6633                             (202) 737-0500
                                           Email: rwaters@velaw.com

William E. Lawler, III                     Yousri H. Omar
Vinson & Elkins, L.L.P.                    Vinson & Elkins, L.L.P.
(202) 639-6676                             (202) 639-6500
Email: wlawler@velaw.com                   Email: yomar@velaw.com

Evan D. Miller                             Andres C. Salinas
Vinson & Elkins, L.L.P.                    Wilmer Cutler Pickering Hale & Dorr LLP
(202) 639-6605                             (202) 663-6289
Email: EMiller@velaw.com                   Email: Andres. Salinas@wilmerhale.com

Margaret O'Donnell                         *William E. Hoffman, Jr.
(502) 320-1837                             King & Spalding LLP
Email: mod@dcr.net                         (404) 572-3383

Abigail Bortnick                           Mark Joseph Hulkower
King & Spalding LLP                        Steptoe & Johnson LLP
(202) 626-5502                             (202) 429-6221
Email: abortnick@kslaw.com                 Email: mhulkower@steptoe.com

Matthew John Herrington                    Robert A. Ayers
Steptoe & Johnson LLP                      Steptoe & Johnson LLP
(202) 429-8164                             (202) 429-6401
Email: mherrington@steptoe.com             Email: rayers@steptoe.com

Amy J. Lentz                               Robert L. McGlasson
Steptoe & Johnson LLP                      Mcglasson & Associates, PC
(202) 429-1320                             (404) 314-7664
Email: Alentz@steptoe.com                  Email: rlmcglasson@comcast.net

Gary E. Proctor                            Sean D. O'Brien
Law Offices Of Gary E. Proctor, LLC        Public Interset Litigation Clinic
(410) 444-1500                             (816) 363-2795
Email: garyeproctor@gmail.com              Email: dplc@dplclinic.com


Scott Wilson Braden                          Shawn Nolan
Federal Public Defender, Eastern District Of Federal Community Defender Office, EDPA
Arkansas                                     (215) 928-0528
(501)-324-6144                               Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org

                                         12
     Case 1:19-mc-00145-TSC Document 173 Filed 07/31/20 Page 13 of 13




Amy Gershenfeld Donnella                     Joseph William Luby
Federal Community Defender Office, EDPA      Federal Public Defender, EDPA
(215) 928-0520                               (215) 928-0520
Email: amy_donnella@fd.org                   Email: joseph_luby@fd.org

David Victorson                              Pieter Van Tol
(202) 637-2061                               Hogan Lovells US LLP
Hogan Lovells US LLP                         (212) 918-3000
Email: David.Victorson@hoganlovells.com      Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                 Jonathan Jeffress
Hogan Lovells US LLP                         Kaiser Dillon, PLLC
(212) 918-3000                               (202) 640-2850
Email: john.beck@hoganlovells.com            Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                            Andrew Moshos
Kaiser Dillon, PLLC                          Morris Nichols Arsht & Tunnell LLP
(202) 869-1301                               (302) 351-9197
Email: Aschmidt@kaiserdillon.com             Email: Amoshos@mnat.com

Jennifer Ying                                *Ryan M. Chabot
Morris Nichols Arsht & Tunnell LLP           Wilmer Cutler Pickering Hale & Dorr LLP
(302) 351-9243                               (212) 295-6513
Email: Jying@mnat.com

Alan E. Schoenfeld                           Jennifer M. Moreno
Wilmer Cutler Pickering Hale & Dorr LLP      Office of the Public Federal Defender, District of
(212) 937-7294                               Arizona
Email: Alan.Schoenfeld@wilmerhale.com        (602)382-2718
                                             Email: Jennifer_Moreno@fd.org
Kathryn L. Clune
Crowell & Moring, LLP                        Dale A. Baich
(202) 624-2500                               Office Of The Federal Public Defender
Email: KClune@crowell.com                    (602) 382-2816
                                             Email: Dale_Baich@fd.org
Ginger D. Anders
Munger, Tolles & Olson, LLP
(202) 220-3200
Email: Ginger.Anders@mto.com


                                          /s/ Alan Burch
                                          ALAN BURCH
                                          Assistant United States Attorney




                                           13
       Case 1:19-mc-00145-TSC Document 173-1 Filed 07/31/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
In the Matter of the                                  )
Federal Bureau of Prisons’ Execution                  )
Protocol Cases,                                       )
                                                      )
LEAD CASE: Roane et al. v. Barr                       )          Case No. 19-mc-145 (TSC)
                                                      )
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
Roane, et al. v. Barr, et al., 05-2337                )
                                                      )

           [PROPOSED] ORDER VACATING PRELIMINARY INJUNCTIONS

       Upon consideration of the government’s motion to vacate preliminary injunctions, any

opposition thereto, and the entire record herein, it is hereby

       ORDERED that the motion is GRANTED and it is further

       ORDERED that the following preliminary injunctions in Roane v. Barr, No. 05-2337, are

hereby VACATED:

      ECF No. 5, issued Feb. 24, 2006 (affecting Plaintiffs Roane, Tipton, and Johnson)

      ECF No. 68, issued June 11, 2007 (Hall)

      ECF No. 27, issued February 16, 2007 (Webster)

      ECF No. 67, issued June 11, 2007 (Battle)

      ECF no. 336, issued April 3, 2014 (Paul)

   So ordered this ________ day of _____________ 2020.

                                                      _________________________
                                                      TANYA S. CHUTKAN
                                                      United States District Judge
